Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is noted that claims 1-10 are cancelled and claims 11-20 are pending in this application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show element "30" as described on page 8 with the description of FIG. 3 in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element "30" in FIGS. 4 and 5 are not included in the description. It is unknown whether this element “30” is the same as that described with FIG. 3 of the specification.  
The drawings are objected to because the unlabeled rectangular boxes shown in FIGS. 1 and 2 should be provided with descriptive text labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Specification
The disclosure is objected to because of the following informalities:
On page 14, the notation in at least equations (19) and (20) are not consistent. The ‘d’ should be amended to be a ‘[Symbol font/0x64]’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “wherein the possible presence of a self-discharge defect in a first battery cell is detected if, for any second battery cell . . . “. Similar language appears in the summary on page 4, first paragraph of the applicant’s specification, however, no second battery cell is detected if . . .”. If this is correct, then both the claims and specification should be amended. However, if this is incorrect, then clarification is respectfully requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. US20160099587A1 in view of Schaefer US20140114594A1.
	Regarding claim 11, Becker discloses a method of determining the self-discharge differences of each of a plurality of cells (Becker; claim 1, step c) wherein a balancing of the charges of the cells is carried out (Becker; claim 1, step e).

	Further, Becker discloses determining relative differences between the state of charge to determine the self-discharge rates (i.e. the possibility of self-discharge because if the rate is zero (0), there would be no discharge) of the plurality of battery cells (Becker; claim 1, step c).  Because determining the amount of self-discharge is part of the balancing process Becker discloses detecting self-discharge for each battery cell on the basis of the charge balance.  Becker accomplishes this by determining the state of charge at time t1 for the plurality of battery cells (claim 1; step a) and the state of charge at time t2 for each battery cell (claim 1, step b), determining the differences for the self-discharge rates (claim 1; step c), and carrying out cell balancing (claim 1; step e). 
	Although Becker discloses balancing the charges, Becker fails to disclose a cell balancing calculation that includes calculating the charge balance. 
	Schaefer teaches that an amount of charge to balance can be calculated using equation (3) (Schaefer, ¶30) where Qi,CB is the charge to balance.
It would be obvious to use the algorithm of Schaefer to the charge balance of Becker in order to accurately determine the charge balance so that the maximum usable charge can be utilized such that usable charge is not left behind in cells when one reaches the depletion floor (Schaefer, ¶8). 
claim 12, Becker fails to disclose that the charge balance is calculated with allowance for at least one magnitude.
	Schaefer teaches a calculated charge balance for each cell using equation (3), reproduced below (Schaefer; ¶30):

    PNG
    media_image1.png
    43
    269
    media_image1.png
    Greyscale

This is a calculated value produces a value, or magnitude, disclosing an allowance for a magnitude from the charge to be balanced (qi,bal(t1)) for the cell. 
It would be obvious to provide the algorithm of Schaefer to the charge balance of Becker in order to accurately determine the charge balance so that the maximum usable charge can be utilized such that usable charge is not left behind in cells when one reaches the depletion floor (Schaefer, ¶8).
	Regarding claim 15, Becker discloses ascertaining the state of charge of the battery at different time periods (Becker, claim 1, steps a-b). Thus, Becker discloses calculating a charge to be balanced for the cell.
	Becker is silent as to calculating a balancing time of the cell on the basis of the calculated charge to be balanced for the cell.
However, it is well known in the art that current is the rate of flow of charge (Q=It). Thus, a person of ordinary skill in the art would be able to calculate the balancing time of the cell on the basis of the calculated charge balanced such that ti,bal = qi,bal/I.
	It would be obvious to apply the well-known equation to Becker in order to provide a user with a time necessary to balance the charge
	Regarding claim 16, Becker discloses cell balancing is affected on the basis of the state of charge (claim 1; ¶12). Thus, Becker discloses that the charge to be balanced for 
	Regarding claim 17, As discussed with the §112 rejection, the language of “a self-discharge defect in a first battery cell” is interpreted to read “a self-discharge defect in a second battery cell”.
Becker discloses, in FIGS. 3a and 3b, the second cell (2), which is not the first battery cell (1).
Becker also discloses determining the charge to be balanced using the state of charge for each cell, which includes the second battery cell, at different time periods (Becker, claim 1, steps a-b and d). A relative difference of the state of charges of the of the cells is used to determine the self-discharge rates of the cells (Becker, claim 1, step c). For there to be self-discharge, it follows that the difference between the states of charges would be a non-zero number. 
Becker further discloses that the predetermined constraints comprise the amount of the state of charge of the battery cell and the relaxation state of at least one battery cell (Becker; claim 2). Thus, Becker teaches finding the charge to be balanced after relaxation and before the start of balancing for the second battery cell. 
	
Claims 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. US20160099587A1 in view of Schaefer US20140114594A1 and in further view of Wang et al. US20150104680A1.
claim 13, Becker discloses the determination of the charge balance on the basis of determining the instantaneous state of charge, or determining when one battery cell has a state of charge that is above a predefined value (Becker; ¶38). 
	Becker discloses taking the difference between the states of charge to determine the self-discharge, but fails to directly teach finding the difference between the amount of discharge and the amount of charge before the start of the balancing. 
	 Schaefer discloses an equation, reproduced below, for the amount of charge to balance (Schaefer; ¶30; equation (3)). 

    PNG
    media_image1.png
    43
    269
    media_image1.png
    Greyscale

Thus, Schaefer teaches a calculated charge balance for each cell.	
It would be obvious to provide the algorithm of Schaefer to the charge balance of Becker in order to accurately determine the charge balance so that the maximum usable charge can be used. 
Becker is silent as to taking the difference between the calculated and observed values to determine an error.
Wang teaches method (400) for limiting battery pack electrical output based on a battery pack temperature estimate or the measured battery pack temperature (Wang; ¶53). The method discusses that if a temperature difference between an estimated battery pack temperature and a measured battery pack temperature that is greater than a threshold temperature, a thermal leakage – or error - is determined to be present (Wang; ¶62). Wang further provides that the output power of the battery is adjusted in response to the difference (Wang; ¶65). 
i,bal(t1) of the instant application, Schaefer's value, and Wang's estimated battery pack temperature) with an observed value (Δqi(T) of the instant application, Wang's measured battery pack temperature) to find error/abnormality serves to improve the safety and accuracy of the system. The safety is improved as the values can be reported and compensated for, while Wang further describes this can be performed with reduced numbers of components (Wang, ¶6). Further, by working to fix the error, Wang and the instant invention improves the safety of the system and the longevity as a battery which is damaged less will last longer and is less likely to explode/emit harmful gases/catch fire/etc. (Wang, ¶5).
Furthermore, qi,bal(t2) does not appear to be useful to the actual determination of self-discharge. If the applicant is claiming that this value is greater than a predetermined threshold, then self-discharge is confirmed. Indeed, the loop of Fig. 2 shows that this qi,bal(t2) value will indeed be calculated, along with qi,bal(t3), etc. if necessary. Therefore, the combination of Becker, Schaefer, and Wang teaches the limitations of Claim 13.
It would have been obvious to a person having ordinary skill in the art to modify Becker in view of Schaefer with Wang to provide improved accuracy, longevity, and safety, and reduced number components. The accuracy is improved as the measured value is able to be vetted by a control value, which makes it easier to spot errors.
	Regarding claim 14, Becker discloses determining the state of charge for each cell at different time periods (Becker, claim 1, steps a-b and d). A relative difference of 
	Carrying out the cell balancing for the battery cells based on steps a-d (Becker, claim 1, step e).
	Becker is silent as to the balancing step continuing as long as the charge to be balanced is strictly greater than the amount of charge discharged for the cell.
	Schaefer discloses that the balancing algorithm uses the charge to balance to control the discharging of the cells to get the battery cells closer to an optimal charge state. In equation (3) of Schaefer (¶30), the amount of charge to balance will be 0 when there is no balancing need, however, will be greater than the amount discharged when there is still an amount of charge to balanced. Thus, Schaefer discloses that the charge to be balanced is strictly greater than the amount of charge discharged for the cell.
It would be obvious to provide the algorithm of Schaefer to the charge balance of Becker in order to accurately determine the charge balance so that the maximum usable charge can be used.
Regarding claim 18, Becker discloses that the presence of an error detected by determining the difference between the states of charge of t1 and t2 (Becker; claim 1, step c). As shown below in annotated FIG. 3b, a threshold is determined using an error detection (Becker, ¶73). Because the difference in the states of charge determines the amount of charge discharged, Becker discloses at least the amount discharged (Δqi(T)) for a cell.

    PNG
    media_image2.png
    520
    638
    media_image2.png
    Greyscale

Becker fails to disclose that the self-discharge defect is detected if the calculated charge balance exceeds a strictly positive threshold. 	
Schaefer discloses the calculated charge balance for the cell and discloses an equation, reproduced below, for the amount of charge to balance (Schaefer; ¶30; equation (3)). 

    PNG
    media_image1.png
    43
    269
    media_image1.png
    Greyscale

Thus, Schaefer teaches a calculated charge balance for each cell.
It would be obvious to provide the algorithm of Schaefer to the charge balance of Becker in order to accurately determine the charge balance so that the maximum usable charge can be used.

Wang teaches method (400) for limiting battery pack electrical output based on a battery pack temperature estimate or the measured battery pack temperature (Wang; ¶53). The method discusses that if a temperature difference between an estimated battery pack temperature and a measured battery pack temperature that is greater than a threshold temperature, a thermal leakage – or error – is determined to be present (Wang; ¶62). Wang further provides that the output power of the battery is adjusted in response to the difference (Wang; ¶65). 
Thermal leakage is analogous to self-discharge as self-discharge is an abnormality and self-discharge is also known as charge leakage. Under the KSR rational (C) (see MPEP 2143) the use of a known technique to improve similar devices/methods, one having ordinary skill in the art would understand that comparing a calculated predicted value (qi,bal(t1) of the instant application, Schaefer's value, and Wang's estimated battery pack temperature) with an observed value (Δqi(T) of the instant application, Wang's measured battery pack temperature) to find error/abnormality serves to improve the safety and accuracy of the system. The safety is improved as the values can be reported and compensated for, while Wang further describes this can be performed with reduced numbers of components (Wang, ¶6). Further, by working to fix the error, Wang and the instant invention improves the safety of the system and the longevity as a battery which is damaged less will last longer and is less likely to explode/emit harmful gases/catch fire/etc. (Wang, ¶5). Thus, Wang teaches the calculated charge balance exceeding a strictly positive threshold to determine a self-discharge defect.
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. US20160099587A1 in view Schaefer US20140114594A and Wang et al. US20150104680A1, in further view of “Uncertainties and Error Propagation Part I of a manual on Uncertainties, Graphing, and the Vernier Caliper” by Vern Lindberg (copyright July 1, 2000) (hereinafter “Lindberg”).
Regarding claim 19, though Becker discloses that a threshold is determined on the basis of error on the charge to be balanced, Becker fails to teach the error being calculated by the recited equation.  
This claim is interpreted to mean that the error on the charge to be balanced is equivalent to a sum of the errors. It is a known technique to calculate a total error by summing each of the errors to obtain the total error using simpler average errors as reproduced below (Lindberg; page 2, equation 1a). 

    PNG
    media_image3.png
    147
    644
    media_image3.png
    Greyscale

Because this is a known technique, it would be obvious to one of ordinary skill to use the simple average to determine the total error found within a cell to improved accuracy, longevity, and safety, and reduced number components.	
20 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. US20160099587A1 in view of Schaefer US20140114594A1 and Wang et al. US20150104680A1, in further view of  Jeong et al., "Enhanced Coulomb counting method with adaptive SOC reset time for estimating OCV," 2014 IEEE Energy Conversion Congress and Exposition (ECCE), 2014, pp. 1313-1318.
Regarding claim 20, though Becker teaches calculating the amount of self-discharge by using the difference in the state of charge of the battery cell (claim 1), Becker fails to disclose the particular expression for calculating the error on the amount discharged. 
However, it is noted that the equation for calculating the difference in the state of charge is well known in the art as being a Coulomb counting method equation. This equation is discussed in Jeong. Equation (1) of Jeong is as follows:

    PNG
    media_image4.png
    166
    621
    media_image4.png
    Greyscale

Further, as discussed in the applicant’s specification, on page 9, this equation can be manipulated to be written in terms of voltage and resistance by applying Ohm’s law, which is well known to one of ordinary skill in the art.
The Coulomb counting method is a known technique used to determine the error in a battery cell. It would be obvious to one of ordinary skill to apply the above equation to the difference between the states of charge of the cell in order to more accurately determine the error (Jeong; page 1, column 2).


Citation of Relevant Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gleiter et al. (US20150084595A1): this reference discloses a chart where the charge balance can be calculated from, however, it treats the self-discharge as a given element and does not treat this as a necessary element to compute.
 “Equivalent-Circuit Cell Models” lecture notes by Dr. Gregory L. Plett. Copyright 2011-2018: This reference further discloses SOC modeling.
Murnane, Martin and Adel Ghazel. “A Closer Look at State of Charge ( SOC ) and State of Health ( SOH ) Estimation Techniques for Batteries.” (2017). This reference further discusses battery current readings mathematically integrated over the usage period to calculate SOC values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859